Bloodworth, J.
1. The motion to dismiss the writ of error is overruled. See Carolina Portland Cement Co. v. Walker Roofing Co., 163 Ga. 33 (1), and eases cited.
2. The allegations of the petition, taken as true (as they must be when tested by a general demurrer), do not set out a cause of action. The petition does not show the breach of any legal duty which the defendant owed to the deceased. The injury did not naturally flow from any act of negligence of the defendant. This case is controlled by the principle announced in Mobley v. Monroe, 37 Ga. App. 364 (140 S. E. 516), and cit. See also Seaboard Air-Line Railway Co. v. Young, 20 Ga. App. 291 (93 S. E. 29) ; Underwood v. W. & A. Railroad Co., 105 Ga. 48 (31 S. E. 123); Savannah, F. & W. Railway Co. v. Beavers, 113 Ga. 398 (39 S. E. 82, 54 L. R. A. 314).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.

Hewlett & Dennis, Lindley W. Camp, T. F. Bowden, for plaintiff.
Colquitt & Conyers, Sidney Smith, McDaniel & Neely, Harry L. Greene, for defendants.